       Case 1:20-cv-00784-BAM Document 15 Filed 10/20/20 Page 1 of 1


 1

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT

 7                              EASTERN DISTRICT OF CALIFORNIA

 8

 9    JEHU HAND,                                       Case No.: 1:20-cv-00784-BAM (PC)
10                      Plaintiff,                     ORDER DENYING MOTION TO PROCEED
                                                       IN FORMA PAUPERIS AS MOOT
11           v.
12    YOUNG, et al.,                                   (ECF No. 13)

13                      Defendants.
14

15          Plaintiff Jehu Hand (“Plaintiff”) is a federal prisoner proceeding pro se and in forma

16   pauperis in this civil action pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of

17   Narcotics, 403 U.S. 388 (1971). On July 14, 2020, the Court granted Plaintiff’s application to

18   proceed in forma pauperis in this action pursuant to 28 U.S.C. § 1915. (ECF No. 10.) On

19   October 19, 2020, Plaintiff filed another motion to proceed in forma pauperis. (ECF No. 13.)

20          As Plaintiff has already been granted leave to proceed in forma pauperis in this action, no

21   further applications are needed. Accordingly, Plaintiff’s October 19, 2020 motion to proceed in

22   forma pauperis, (ECF No. 13), is DENIED as moot.
     IT IS SO ORDERED.
23

24      Dated:     October 20, 2020                          /s/ Barbara   A. McAuliffe              _
                                                      UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                      1
